--------------------------------------------------------------------------------

Exhibit 10.16


THIS AGREEMENT made the 24th day of February, 2012.


B E T W E E N:




MERRICK VENTURES, LLC


("Assignor")
OF THE FIRST PART




- and -




MERGE HEALTHCARE INCORPORATED


("Assignee")


OF THE SECOND PART
 


WHEREAS, WELLS REIT - CHICAGO CENTER OWNER, LLC, a Delaware limited liability
company (“Landlord”), successor-in-interest to Wells REIT - Chicago Center,
Chicago, LLC, successor-in-interest to BRE/Randolph Drive, L.L.C., and BP
CORPORATION NORTH AMERICA INC. (“Sublessor”), f/k/a BP Amoco Corporation, f/k/a
Amoco Corporation, entered into that certain Office Lease dated December 11,
1998, as amended by that certain First Amendment to Office Lease dated July 30,
1999, and by that certain Second Amendment to Office Lease dated December 1,
2002, and by that certain Third Lease Amendment dated March 22, 2007, and by
that certain Fourth Lease Amendment dated January 9, 2007, and by that certain
Fifth Lease Amendment dated January 14, 2009  (collectively, the “Master Lease”)
whereby Landlord leased to Sublessor certain space consisting of approximately
783,236 rentable square feet (the “Master Premises”) of the building located at
200 East Randolph, Chicago, Illinois (the “Building”), as more particularly
described in the Master Lease, upon the terms and conditions contained therein,
and


 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, Sublessor and Assignor entered into that certain Sublease Agreement
dated September 14, 2010, (the “Sublease”), a true copy of which is attached
hereto as Exhibit A, whereby Sublessor subleased to Assignor that portion of the
Master Premises consisting of approximately 4,707 rentable square feet located
in the northwest corner of the 22th floor of the Building (the “Subleased
Premises”), as shown on the demising plan attached as Exhibit C to the Sublease,
and


WHEREAS the Assignor has agreed to assign the Sublease to the Assignee and the
Assignee has agreed to accept such assignment on the terms and conditions
hereafter set out (the “Assignment”),


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration (the receipt and sufficiency whereof are hereby by each of the
parties hereto acknowledged), the parties hereto covenant and agree as hereafter
set forth.
 
1.             Recitals. The parties hereby acknowledge, confirm and agree that
the foregoing recitals are true in substance and in fact.
 
2.             Assignor’s Covenants. The Assignor hereby covenants and agrees
with the Assignee as follows:
 
 
(a)
the Sublease is in full force and effect, un-amended;

 
 
(b)
the Sublease covers the entire estate it purports to cover and will entitle the
Assignee to the use, occupancy and possession of the Subleased Premises for the
purposes specified in the Sublease without any interruption of the Assignor or
any other person whomsoever claiming or to claim by, through or under the
Assignor;

 
 
(c)
all payments required to be paid by the Assignor pursuant to the Sublease up to
and including the date of this Agreement have been paid when due and the
Assignor is not otherwise in default in meeting its obligations under the
Sublease;

 
 
2

--------------------------------------------------------------------------------

 
 

 
(d) 
there is no default on the Sublessor’s part under the Master Lease of which the
Assignor is aware;

 

 
(e) 
the Assignor has not waived or omitted to take any action in respect of any of
its rights under the Sublease;

 

 
(f) 
the Assignor now has good right, full power and absolute authority to assign the
Subleased Premises and the Sublease in the manner hereinafter set out, according
to the true intent and meaning of this Agreement; and

 

 
(g) 
the Sublease has not been surrendered, cancelled or terminated and has not been
assigned, mortgaged, charged, pledged or hypothecated by the Assignor.

 
3.             Assignor’s Representation. The Assignor hereby represents and
warrants to the Assignee that Exhibit A hereto contains a true and complete copy
of the Sublease.
 
4.             Assignment. The Assignor hereby transfers, sets over and assigns
to the Assignee as of and from the date of this Agreement, all of the Assignor’s
right, title and interest in and to the Subleased Premises together with the
unexpired residue of the term of the Sublease and all of the right, title and
interest of the Assignor in, to or arising out of the Sublease and all benefits
and advantages to be derived therefrom, to have and to hold the same unto the
Assignee, subject to the observance and performance of the terms, covenants and
conditions to be observed and performed by the Assignor
thereunder.  Additionally, for the total purchase price of $73,775.28 the
Assignor hereby sells, transfers and assigns to the Assignee, all right, title
and interest in and to the furniture, fixtures and equipment (the “Assets”)
located in or affixed to the Sub-Leased Premises as of the date first written
above.  The Assignor represents and warrants that it is the sole true and lawful
owner of the Assets and that the Assets are free and clear of any
encumbrances.  The Assignor covenants that it will make, do and execute or cause
and procure to be made, done and executed all further acts, deeds or assurances
as may be reasonably required by the Assignor, its successors and assigns, to
more effectually and completely vest in the Assignor all right, title and
interest in and to the Assets.  Assignee agrees to purchase said Assets and will
make payment within ten business days from the Agreement date.
 
 
3

--------------------------------------------------------------------------------

 
 
5.             Assignor’s Indemnity.  The Assignor will indemnify and save
harmless the Assignee from and against all actions, suits, demands, losses,
costs, charges, expenses, damages and liabilities which the Assignee may, at any
time or times, suffer or incur for or by reason or on account of any claims or
demands whatsoever arising under, from or out of any breach of the terms,
covenants and conditions to be observed and performed by the Assignor under the
Sublease which occurred prior to the Assignment.
 
6.             Assumption.  The Assignee hereby covenants and agrees with the
Assignor that the Assignee will from and after the date of this Agreement and
during the balance of the term of the Sublease, pay the rents at the times and
in the manner provided for thereunder and will otherwise observe and perform all
of the terms, covenants and conditions to be observed and performed by the
Assignor thereunder as and when the same are required to be observed and
performed as provided in the Sublease.  Additionally, Assignee will reimburse
Sublessor for reasonable out of pocket legal expenses related to this
Assignment  not to exceed $3,000.
 
7.             Letter of Credit.  Promptly following the execution of this
Agreement, Assignee shall provide to Sublessor a Letter of Credit (the “Assignee
LOC”) in replacement of the Letter of Credit provided by Assignor to Sublessor
under the terms of the Sublease (the “Assignor LOC”).   The Assignee LOC shall
be in such amount and otherwise in accordance with the terms set forth in the
Sublease.
 
8.             Consent to Assignment.  Assignor and Assignee acknowledge that
written consent to the Assignment is required from each of the Landlord,
and Sublessor.  In the event that, as of July 31, 2012, any of the Landlord’s or
Sublessor's written consent to this Assignment has not been obtained, then this
Agreement may be terminated by either party hereto upon written notice to the
other, and upon such termination neither party hereto shall have any further
rights against or obligations to the other party.
 
9.             Notices.  Assignor agrees to forward to Assignee, promptly upon
receipt thereof by Assignor, a copy of any notice it may receive from Sublessor
under the Sublease.    All notices to be provided under this Agreement shall be
in writing and shall be sent either by hand delivery or by a nationally
recognized overnight courier service (e.g., Federal Express), in either case
return receipt requested, to the address of the appropriate party.  Notices,
demands and requests so sent shall be deemed given when the same are received.
 
 
4

--------------------------------------------------------------------------------

 


Notices to Assignor shall be sent to the attention of:
 
Merrick Ventures, LLC
350 N. Orleans St.
10th Floor
Chicago, Illinois  60654
Attn: Chief Financial Officer




Notices to Assignee shall be sent to the attention of:
 
Merge Healthcare Incorporated
200 E. Randolph St. Suite 2435
Chicago, Illinois 60601
Attention:  General Counsel
 
 
10.           Governing Law. This Agreement shall be interpreted under and is
governed by the laws of the State of Illinois.
 
11.           Counterparts. This Agreement may be executed in any number of
counterparts which when taken together shall constitute one instrument.
 
12.           Successors and Assigns. This Agreement and everything herein
contained shall enure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns.
 


[Remainder of this page left intentionally blank]

 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

 
MERGE HEALTHCARE INCORPORATED
       
Per:       
      /s/ Justin Dearborn    
Name: Justin Dearborn
   
Title: Chief Financial Officer
                   
MERRICK VENTURES LLC
       
Per:     
      /s/ Edward W. Landon    
Name: Edward W. Landon
   
Title:Chief Financial Officer

 
 
6

--------------------------------------------------------------------------------

 

EXHIBIT A
COPY OF SUBLEASE
 
 
 7

--------------------------------------------------------------------------------